DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 1, the claim recites in line 11 performing “a first filtering process”, in line 13 performing “a second filtering process” and in line 19 performing “a band pass filtering process”.  The claim therefore appears to set forth that three separate and different filtering processes are performed (i.e. the first filtering process, the second filtering process and the band pass filtering process).  However, the specification does not support that three different and separate filtering processes are performed.  Rather, the specification discloses in paragraph [0084] that “..the band pass filtering process..is referred to as a first band pass filtering process (a first filtering process in the present invention), and the second band pass filtering process…is referred to as a second band pass filtering process (a second filtering process in the present invention)”.  The specification therefore supports that the first and the second filtering processes are first and second band pass filtering processes, but not that, in addition to the first and second filtering processes, a separate and distinct band pass filtering process is further performed.  The claim therefore fails to comply with the written description process.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 20, the limitation “wherein a cutoff frequency on a low frequency side as the second filtering process..” is recited. It is unclear as to how a cutoff frequency can serve “as” the second filtering process.  For examination purposes, it is assumed that the word “as” should be replaced with the word – in ---.  
Claim 1 recites the limitation "the cutoff frequency on a high frequency side [in] the first filtering process" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cutoff frequency on a high frequency side in the first filtering process" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (WO 2015/107794), as cited by Applicant, in view of Kang et al. (US Pub No. 2016/0128675) and Emelianov et al. (US Pub No. 2012/0253180).  With regards to Irisawa et al., Examiner refers to the corresponding US PG-Pub 2016/0324423, which serves as a convenient translation.
With regards to claims 1 and 11, Irisawa et al. disclose a photoacoustic measurement method and device comprising:
a probe (11)  including a light guide (42) that emits measurement light to a subject and an acoustic wave detector (20) that is arranged in parallel to the light emitting guideand detects photoacoustic waves generated in the subject due to emission of the measurement light (paragraphs [0045]-[0049]; Figures 1-2);
a processor (24, 25; Figure 1) configured to:
generate a photoacoustic image on the basis of a photoacoustic wave detection signal output by the acoustic wave detection portion (paragraphs [0058]-[0061]; Figure 1);

perform a first process on a first photoacoustic wave detection signal corresponding to a photoacoustic image of the artifact non-generation region among the photoacoustic wave detection signals, and that performs a second process on a second photoacoustic wave detection signal corresponding to a photacoustic image of the artifact generation region among the photoacoustic wave detections signals (paragraphs [0074]-[0075], referring to different display processing being performed in the observation region compared to the artifact region). 
However, though Irisawa et al. disclose that the first process is performed to enhance the artifact non-generation region (i.e. R1, “observation region”) compared to the artifact generating region (i.e. R2, “artifact region”) (paragraphs [0074]-[0075]), Irisawa et al. do not specifically disclose that the first process is a first filtering process and the second process is a second filtering process, wherein the second filtering process includes further reducing the photoacoustic wave detection signal in a frequency range lower than a predetermined frequency as compared with the first filtering process. 
Further, Irisawa et al. do not specifically disclose that the processor is further configured to perform a band pass filtering process including the first filtering process and the second filtering process, wherein a cutoff frequency on a low frequency side in 
Kang et al. disclose analyzing speckle energy of input ultrasonic image signals in the depth direction of the input image signals in order to determine frequency bands of the image signals according to depths of the images through analysis of speckle energy based on depth in order to account for echo ultrasonic signals reflected from the deeper region of an object which have lower intensity, and therefore appear more blur and have low speckle energy at the deeper region (paragraphs [0160]-[0161]; Figure 7A). The input image may be divided into three images/regions (i.e. (1), (2), (3)) according to predetermined depths, wherein the images (1), (2) and (3) may be divided into a high-frequency area (FR1), an intermediate-frequency area (FR2), and a high-frequency area (FR3) (paragraph [0164], Figure 7A).  Based on the analyzed speckle energy, the processing apparatus may determine one or more frequency bands of an image signal that is to be decomposed, wherein determining one or more frequency bands of an image signal is to move an image signal having high speckle energy to a low-frequency band, based on the magnitudes of speckle energy at different depths of the image signal, wherein moving a frequency band may be moving a frequency band for each depth to a desired frequency band (paragraph [0166]; Figure 7A).  An image signal that has high speckle energy means that the image signal has high resolution (excellent sharpness) and a large amount of high-frequency components, as seen from the image at a shallow depth of Figures 7A/B, and thus a frequency band of an image signal 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first process of Irisawa et al. be a first filtering process and the second process be a second filtering process, as taught by Kang et al., in order to selectively reduce speckle noise in regions wherein speckle energy is high and selectively improve resolution in regions where speckle energy is low (paragraphs [0167]-[0168]).  
However, the above combined references do not specifically disclose that the second filtering process includes further reducing the photoacoustic wave detection signal in a frequency range lower than a predetermined frequency as compared with the first filtering process, that the processor is further configured to perform a band pass 
Emelianov et al. disclose a filtering technique for removing artifacts, wherein filtering with the correct bandpass filtering (i.e. cut-off frequencies of 4 to 10 MHz compared to incorrect choice of cut-off frequencies (i.e. 3 to 10 MHz)) successfully eliminates the artifact (paragraphs [0039], [0115]-[0116]; note that the correct bandpass filtering, which eliminates the artifact and therefore is suitable for an “artifact generation region”, has a cutoff frequency on the low frequency side (i.e. 4 MHz) to be on the higher frequency side as compared with a band pass filtering process which provides a better CNR (i.e. cutoff frequency on a lower frequency side with a cutoff frequency of 3 MHz, wherein 4 MHz is on a higher frequency side compared to 3 MHz), which does not eliminate artifacts/noise and thus would be suitable for an “artifact non-generation region”).  Bandpass filtering was able to remove the image artifacts, albeit at a decrease in the contrast-to-noise ratio, wherein the incorrect bandpass filtering was reported to contain a CNR of 38.2 and the correct bandpass filtering had a CNR of 32.5 db (paragraphs [0039], [0116]; note that the correct bandpass filtering has a cutoff frequency on the low frequency side (i.e. 4 MHz) to be on the higher frequency side as compared with a band pass filtering process (i.e. with a cutoff of 3 MHZ) which provides a better CNR, further note that the high frequency side cutoff for both the correct 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be further configured to perform a band pass filtering process including the first filtering process and the second filtering process, wherein a cutoff frequency on a low frequency side in the the second filtering process is set to be on a higher frequency side as compared with a cutoff frequency on a lower frequency side in the first filtering process, and a cutoff frequency on a high frequency side in the second filtering process is set to be the same as the cutoff frequency on a high frequency side in the first filtering process, as taught by Emelianov et al., in order to successfully remove the artifact in the artifact generation region and maintain a good CNR in the artifact non-generation region (paragraphs [0039], [0116]).  
Note that though Emilianov et al. do not specifically disclose that the band pass filtering process with a cutoff frequency on the low frequency side which is on a comparatively lower frequency side (i.e. 3 MHz cutoff frequency vs 4 MHz cutoff frequency) that provides a better CNR is associated with the first filtering process performed on an artifact non-generation region, one of ordinary skill in the art would recognize that modifying the above combination in view of the teachings of Emilanov et al. would suggest to one of ordinary skill as such since Kang teaches a desire to have the artifact non-generation region (i.e. low speckle region) maintain good resolution/quality, and therefore, a better CNR, which as taught by Emilanov et al., is associated with a band pass filtering process (i.e. 3 MHz- 10 MHz) which has a cutoff frequency which is comparatively on the lower frequency side, would be desired in the region (i.e. artifact non-generation region of the above combination) wherein good resolution/quality is desired.  
Further, the combination would result in the second filtering process (with a cutoff frequency range of 4MHz to 10MHz) of the above combined references to include further reducing the photoacoustic wave detection signal in a frequency range lower than a predetermined frequency as compared with the first filtering process (with a cutoff frequency range of 3MHz to 10 MHz), as the second filtering process, which comprises of a band pass filtering process with a cutoff range of 4 MHz-10 MHz would reduce the signal in a frequency range lower than a predetermined frequency (i.e. 4MHz) as compared with the first filtering process which has a cutoff frequency range of 3 MHz-10 MHz.
With regards to claims 4 and 14, Irisawa et al. disclose that the region discrimination unit discriminates the artifact generation region and the artifact non-generation region on the basis of a correspondence table in which a positional relationship between the light emitting portion and the acoustic wave detection portion is associated with a boundary between the artifact generation region and the artifact non-generation region (paragraphs [0014], [0021], [0066], [0069]).
With regards to claims 5 and 15, Irisawa et al. disclose that the region discrimination unit discriminates the artifact generation region and the artifact non-generation region using a calculation equation for calculating a boundary between the artifact generation region and the artifact non-generation region from a positional 
With regards to claims 6 and 16, Irisawa et al. disclose that the region discrimination unit corrects the discrimination according to a sound speed at a portion of a subject through which the photoacoustic waves propagate (paragraphs [0017], [0069]).

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. in view of Kang and Emelianov et al., as applied to claims 1 and 11 above, and further in view of Kim (US Pub No. 2016/0212363).
With regards to claims 7 and 17, as discussed above, the above combined references meet the limitations of claims 1 and 11.  However, they do not specifically disclose that the processor performs a boundary region filtering process different from the first filtering process and the second filtering process on a photoacoustic wave detection signal corresponding to a photoacoustic image of at least one boundary region set in a range including the boundary between the artifact non-generation region and the artificial generation region.
Kim discloses receiving an input image, which may be an ultrasonic image, and dividing the received input image into a plurality of areas (i.e. 11, 12, 13,1 4), wherein a filter applying unit (20) may apply a plurality of different predetermined filters (f) respectively to the first to n-th areas 11, 12, 13, 14 and 15 of the input image (paragraphs [0062], [0071]-[0077], [0080]-[0081]; [0196]; Figure 2, note that the filtering process is applied in a range including boundaries between different identified regions 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the filter unit of the above combined references perform a boundary region filtering process different from the first filtering process and the second filtering process on a photoacoustic wave detection signal corresponding to a photoacoustic image of at least one boundary region set in a range including the boundary between the artifact non-generation region and the artifact generation region, as taught by Kim, in order to enhance edges in the image (paragraphs [0087], [0102]).
With regards to claims 8 and 18, though the above combined references do not specifically disclose that the boundary region filtering process is an intermediate filtering process that is between the first filtering process and the second filtering process (i.e. the processes are performed in the order of first performing the first filtering process, next the boundary region filtering process, and then the second filtering process), it would have been obvious to one of ordinary skill in the art to rearrange the order of performing the processes of the above combination such that the boundary region filtering process is an intermediate filtering process between the first and second filtering process, as it has been held by the courts that the selection of any order of prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04.IV.C..

Allowable Subject Matter
Claims 9-10 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note that claims 9-10 would also have to overcome the rejections under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest determining pass characteristics of the boundary region filtering process according to a subject depth direction position of the boundary region on the basis of pass characteristics of the first filtering process and pass characteristics of the second filtering process, in combination with the other claimed elements and further the prior art does not disclose or suggest wherein an image corresponding to a photoacoustic image of at least one boundary region set in a range including a boundary between the artifact non-generation region and the artifact generation region is formed using a signal obtained by performing weighted adding on the first photoacoustic wave detection signal subjected by the first filtering process and the second photoacoustic wave detection signal subjected to the second filtering process according to a subject depth direction position of the boundary region, in combination with the other claimed elements. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that previously applied reference Emelianov et al. is now being used to teach the limitation of having the second filtering process include further reducing the photoacoustic wave detection signal in a frequency range lower than a predetermined frequency as compared with the first filtering process.  Specifically, the modification of Irisawa and Kang in view of the teachings of Emelianov et al. would result in the second filtering process to have a cutoff frequency range of 4MHz to 10MHz and the first filtering process to have a cutoff frequency range of 3MHz to 10MHz, and thus the second filtering process would reduce the signal in a frequency range lower than a predetermined frequency (i.e. 4MHz) as compared with the first filtering process which has a cutoff frequency range of 3 MHz-10 MHz.
With regards to Emelianov, Applicant argues that Emelianov does not disclose or suggest “a cutoff frequency on a high frequency side as the second filtering process is set to be the same as the cutoff frequency on a high frequency side as the first filtering process”. 
Examiner respectfully disagrees as the combination of Irisawa in view of Kang and Emelianov, as discussed further in the above rejection, results in the first filtering process to have a cutoff frequency range of 3MHz-10MHz and the second filtering process to have a cutoff frequency range of 4MHz-10MHz, and thus the cutoff set to be the same (i.e. a 10 MHz cutoff frequency) as the cutoff frequency on a high frequency side in the first filtering process.  
The claims therefore remain rejected under the previously applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793